Per Curiam.

This is an appeal from an order of the Court of Common Pleas, Domestic Relations Division, of Franklin County, Ohio, questioning the correctness of that court’s modification order dealing with temporary alimony and support money payable by the defendant-appellant. The appellant feels that the order of the court is contrary to law in that the court abused its discretion in allowing the sum of $550.00 per month temporary alimony and support money, plus the right to live in the mansion house of the parties, as the earnings of the appellant and his ability to pay does not warrant this amount, nor was it supported by the testimony produced in that court.
We have considered the assignment of errors and briefs of the parties, and the bill of exceptions, and do not feel that, as a matter of law, there was an abuse of discretion in this case in *66the allowance of snch an amount as temporary alimony and support money.
The judgment of the trial court will be affirmed and the cause remanded for further proceedings according to law.
Bryant, P. J., Duffy and Duffey, JJ., concur.